Citation Nr: 0431049	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-05 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The veteran, who had active service from June 1976 
to August 1979, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The veteran has made reference to a right ankle injury that 
occurred during service.  The Board construes this as an 
informal claim for service connection for residuals of a 
right ankle injury.  However, this matter is not currently 
before the BVA because it has not been prepared for appellate 
review.  Therefore, this matter is referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have residuals of any right 
foot injury he may have sustained during service, including 
residuals of a cold injury.  


CONCLUSION OF LAW

Residuals of a right foot injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
right foot injury.  In the interest of clarity, the Board 
will initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA laws and 
regulations, the relevant facts, and an analysis of its 
decision


Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under the laws administered by the VA.  
The VCAA also requires the VA to assist the claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate a claim.  Collectively, the February 2002 rating 
decision and the January 2003 Statement of the Case issued in 
connection with this appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, letters to 
the veteran dated in December 2001 and September 2002 
specifically notified the veteran of the provisions of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not he or 
the VA bears the burden of producing or obtaining that 
evidence or information.

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that the VCAA notice, as required by 38 
U.S.C.A. §  5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The RO did so in this case.  As indicated above, 
the notice letter was dated in December 2001 and the RO's 
decision was dated in February 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
are associated with the claims file and the veteran has been 
afforded a VA examination in connection with his current 
appeal.  The Board also notes that the treatment records 
identified by the veteran have been obtained and associated 
with the claims file as well.  The veteran has not indicated 
to the Board that there is any additional evidence that needs 
to be obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
regarding the claims for entitlement to service connection 
for residuals of a right foot injury, and this matter is 
ready for appellate review.  


Background and Evidence

Service medical records include a report of a physical 
examination performed in June 1976 in connection with the 
veteran's entry into service.  That examination showed the 
feet were normal on clinical evaluation.  Service medical 
records contain no evidence of complaints, treatment, or 
diagnosis pertaining to the right foot.  Service medical 
records do show the veteran was seen with complaints 
associated with his right ankle between September and 
December 1978.  A report of a physical examination performed 
in July 1979 in connection with the veteran's separation from 
service showed the feet were normal on clinical evaluation.  
On the Report of Medical History portion of that examination 
the veteran denied ever having or currently having foot 
trouble.  

From 1996 through 2002, the veteran reported various accounts 
of the problems with his feet.  In a VA physical examination 
from November 1996, it is reported that the veteran had 
frostbite of his right foot while he was in the Marines.  In 
a December 1996 VA outpatient record, the examiner noted that 
the veteran denied any current medical problems, other than a 
left foot that was occasionally swollen due to an injury in 
the service.  Also, in a December 1996 outpatient record, the 
veteran reported that his left foot was injured, broken, and 
was frostbitten in the service.  In an additional December 
1996 outpatient record, the veteran reported that his left 
foot occasionally would swell due to injury while in the 
service.  VA outpatient records from January 1997 indicate 
that the veteran complained of pain in his feet with no 
objective findings.  VA medical records from January 1997 
also indicate that the veteran had a history of fracture of 
his right foot and frostbite of both feet.  The veteran also 
reported swelling of his feet most mornings and some ongoing 
pain.  

In August 1999 the veteran indicated that his right foot was 
broken in three different places in 1977 and that he had 
gangrene and almost lost his foot.  In October 1999, he 
submitted additional statements in which he described his 
experience.  In the first he indicated that he fractured his 
foot while in Korea and that he had to hike a long distance 
on this foot before getting treatment at the base.  He also 
added in October 1999 a description of the bad weather he 
experienced while walking back.            

In a VA medical record from September 2002, the veteran again 
related his history and stated that he had chronic right foot 
pain and that he had frostbite and multiple fractures in his 
right foot in 1978.  The September 2002 diagnosis was to rule 
out both degenerative joint disease of the right foot and 
neuropathy of the right foot secondary to frostbite.  
However, additional VA radiological testing in September 2002 
and EMG/NCV testing in October 2002 revealed no arthritis or 
other right foot pathology and no neurological abnormalities.  
In VA medical records from October 2002, the veteran reported 
that he broke his right foot and ankle in three places and 
that he was in a weight-bearing cast for several months.  The 
veteran reported that he had chronic pain in his right foot 
and ankle.  He also related that he experienced frostbite 
when he broke his foot and ankle.  The examiner noted that 
the right ankle was normal and that a previous fracture site 
was not evident.  The veteran was also diagnosed as having 
pes planus in an October 2002 VA medical record.  

A VA medical examination record dated December 2002 includes 
a history that the veteran broke his right ankle in three 
places and was in a plaster cast for several weeks.  He 
reported that after the cast was removed, his right foot and 
ankle remained painful and that he continued to have foot and 
ankle problems for the remaining tenure of duty.  This 
examination and review led the VA examiner to conclude that 
the veteran did not have a fracture of his right ankle.  The 
examiner noted that the veteran was given a plaster cast, but 
that nowhere in the service medical records was frostbite 
mentioned.  The examiner also noted that nerve conduction 
studies obtained by a podiatrist were normal.  The veteran 
also did not have osteoarthritis in the right foot or ankle, 
but did in the left foot.  The examiner concluded that it was 
more likely that the veteran did not develop any 
complications or residuals from his past sprain of the right 
ankle, that the veteran did not exhibit any definite symptoms 
of frostbite while he was on active duty, and that he did not 
currently have residuals of frostbite.  The examiner also 
obtained and analyzed X-rays and he determined that they 
indicated an intact right foot.  The remaining VA medical 
records repeat the veteran's stated history of frostbite and 
ankle sprain.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for residuals of a right foot injury.  The veteran 
asserts that during his service, he sprained his ankle and 
experienced frostbite of both feet.  He reports that ever 
since the cast has been removed he has had right ankle pain 
and problems with his right foot.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
may be granted for any disease after discharge, when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to prove service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a right 
foot injury.  At the outset the Board notes that the 
veteran's service medical records do not show that he 
sustained any injury to his right foot during service, 
including a cold weather injury.  Furthermore, post service 
medical records fail to demonstrate that the veteran has any 
residuals of the injuries he reports he sustained during 
service.  In this regard, the veteran was afforded a VA 
examination specifically to ascertain whether he had any 
residuals of his reported injury, including frostbite, and no 
residuals were diagnosed following the examination.  The 
Board acknowledges that the veteran has been diagnosed with 
pes planus.  However, significantly, the Board notes that the 
disorder is reported in the records to be a bilateral 
disorder and more importantly, there is no competent medical 
evidence of record linking such a disorder to the veteran's 
military service.  In the absence of a current disability 
that is a residual of right foot injury, there can be no 
valid claim.  Brammer v. Derwinski; 3 Vet. App. 223, 225 
(1992).

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for residuals of a right foot injury is not 
warranted.  Although the Board does not doubt the veteran's 
sincere belief that he has service related right foot 
problems, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



ORDER

Service connection for residuals of a right foot injury is 
denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



